Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eli Loots on 05/05/2022.
The amended claims are listed below.
Claim 140: Delete the duplicated recitation “Histoplasma spp,” (line 3).
Claim 147: Delete the duplicated recitation “Histoplasma spp,” (the end of line 3)

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 04/13/2022 has been entered. Claims 1-131 are cancelled. Claims 132-136, 138-144, and 146-152 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 11/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/22/2021 is withdrawn.  Claims 137, 145, and 153, directed to species of a composition of claim 132 or a method of claim 138 or claim 146, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 132-153 are currently under examination and allowed in this Office Action.   

Priority
This application is a DIV of 15/516,879 filed on 04/04/2017, now PAT 10751317, which is a 371 of PCT/US15/54304 filed on 10/06/2015, which claims benefit of Provisional Application No. 62/190,660 filed on 07/09/2015 and 62/061,579 filed on 10/08/2014.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/190,660 or 62/061,579, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 132-153 recite “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
”, which are not disclosed or supported by the prior-filed Application No. 62/190,660 or 62/061,579. Thus, the priority date of claims 132-153 is 10/06/2015.

Information Disclosure Statement
Four information disclosure statements (IDS) filed on 11/19/2021, 01/06/2022, 02/16/2022, and 04/13/2022 have been considered.

Withdrawn Claim Objections/Rejections
The objection of claims 132, 134, 135, 138, 141, 142, 146, 148, and 149 because of incorrect recitation, as set forth on pages 5 to 6 of the Non-Final Rejection mailed on 11/22/2021, is withdrawn in view of amended claims.
The rejection of claims 146-152 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 6-9 of the Non-Final Rejection mailed on 11/22/2021, is withdrawn in view of amended claim 146. Claims 147-152 depend from claim 146.
The rejection of claims 132-136, 138-144, and 146-152 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudry in view of Noda et al. and Corrales et al., as set forth on pages 10-14 of the Non-Final Rejection mailed on 11/22/2021, is withdrawn in view of Table 3 of the Specification, which demonstrated unexpected results as described in the Allowable Subject Matter section below.

Allowable Subject Matter
The amended claims 132, 138, and 146 are allowed. Claims 133-137, depending from claim 132; claims 139-145, depending from claim 138; and claims 147-153, depending from claim 146, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 132, directed to A pharmaceutical composition comprising: a compound having a structure of at least one of: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; an additional antifungal agent; and a pharmaceutical acceptable carrier; and claims 138 and 146, directed to A method of increasing a sensitivity of a fungal cell to an antifungal agent, the method comprising: contacting the fungal cell with a compound having a structure of at least one of (or A method of treating a fungal infection, the method comprising: administering to a subject in need thereof an effective amount of a compound having a structure of at least one of): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; and an additional antifungal agent, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 11/22/2021, in which Chaudry (US 2004/0209852, published on October 21, 2004) disclosed formulations and methods for treating rhinosinusitis in mammals (e.g., humans), including, fungus-induced rhinosinusitis. The formulations comprise a steroid, alone or in combination with an antifungal agent or antibiotic. Treating of the patient with an antifungal agent will sufficiently reduce the level of fungal organisms in the patient's mucus. Antifungal agent may include any agent that kills a fungal organism such as antifungal polyene macrolides, tetraene macrolides, pentaenic macrolides, fluorinated pyrimidines, imidazoles, triazoles, azoles, halogenated phenolic ethers, thiocarbamates, and allylamines. Specific antifungal agents include amphotericin ß, flucytosine, ketoconazole, miconazole, itraconazole, fluconazole, griseofulvin, clotrimazole, econazole, terconazole, butoconazole, oxiconazole, sulconazole, saperconazole, voriconazole. A formulation can be in the form of a solid, liquid, aerosol, powders, crystalline substances, gels pastes, ointments, salves, creams, solutions, suspensions, partial liquids, sprays, nebulae, mists, atomized vapors, tinctures, pills, capsules, tablets, and gelcaps. Formulations may further comprise from about 0.01 % to about 90%, or about 0.01 % to about 10%, or about 0.01 % to about 1 % w/w of one or more excipients and additives which are pharmacologically suitable. The fungi include Aspergillosis, Mucor and Candida albicans, Curvularia, crytococcus, coccidiodes, and histoplasma (pages 2/17 to 4/17, [0009 and 0024]; pages 8/17 to 10/17, [0055, 0063, and 0070]). For administration in drop or other topical form, the formulations may suitably be packaged in a container provided with a conventional dropper/closure device. The method comprises the step of administering a therapeutically effective amount of the formulation to a mammal in need thereof. A particular patient may possess a fungal organism acting as the etiological agent that is resistant to a particular antifungal agent. In such a case, an embodiment involves treating that patient with an effective antifungal agent (e.g., an antifungal agent that prevents the growth of, or kills, the fungal organism acting as the etiological agent). Special attention should be given to diseases that could impede normal recovery from infection and/or predispose to complications (e.g., diabetes mellitus, chronic pulmonary disease, asthma, cystic fibrosis and immune deficiencies) (page 11/17, [0076-0080]; page 4/17, [0025]). Noda et al. (US 4,995,997, published on February 26, 1991) disclosed a specific amine or amine derivative having extremely good antibacterial activities against a wide variety of microorganisms including yeast-like fungi. The amines include anilinoamines and aralkylamines, selected from 2-Anilinoethanol (
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
),  N-(2-Hydroxyethyl)benzylamine (
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 ), or 2-Phenylethylamine (
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
). The use of the bactericide at a high concentration results in the problem that it gives adverse effects to the human body, especially severe skin irritation which may induce skin roughness or chapping, and/or dermatitis  (col. 2, lines 55-61; col. 3, lines 50-55; col. 4, lines 55-60; col. 7, lines 10-15 and 50-55; col. 1, lines 55-60). Corrales et al. (TheScientificWorld Journal 10:1067-1072, 2010) disclosed aminoalcohol derivatives 3a-d (Scheme 1): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 , which are less lipophilic (page 1068, para. 3; page 1069, para. 2). Furthermore, new search for the claimed
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
identified a closest prior art, Rozot et al. (US 2012/0269740, published on October 25, 2012) who disclosed a compound of the formula I: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, or the salts thereof, as a preservative, in particular in a cosmetic, dermatol., or pharmaceutical compn., where: R1 and R2 are H, Me, Et, Ph, or benzyl (page 1/8, Abstract). However, the references did not teach or suggest the limitation “
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; and an additional antifungal agent”, required by claims 132, 138, and 146 and demonstrated to show inhibition zone of 35 mm and complete inhibition in combination with fluconazole, respectively, which are 2 or 2+ folds higher than other structurally similar compounds, such as 11 mm inhibition zone for 
    PNG
    media_image8.png
    188
    400
    media_image8.png
    Greyscale
or 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
(Table 3 of the specification). Thus, the combination of claimed compounds constitutes unexpected results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 132-153 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623